Knox, J.
— The great obstacle in the plaintiff’s way, was that the deed under which the defendant claimed was made seven years before the debt, which was the foundation of the sheriff’s sale, was contracted.
To render a voluntary conveyance void as to subsequent creditors, it must appear that it was made in contemplation of future indebtedness, and until this was shown the plaintiff could not call upon the defendant to prove the consideration for the conveyance.
There was no evidence in the ease tending to establish the allegation that the deed to Wilson- was intended as a mortgage, and hence the answer of the court to the effect of the deed, if it was so intended, was a mere abstraction, and cannot be assigned for error. . '
Judgment affirmed.